Response to Arguments
Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive.
Applicant has amended the application to recite “activating the tire-derived carbon composite by contacting the tire-derived carbon composite with an alkali anion compound to remove the sulphur to provide activated tire-derived carbon supports containing reduced amounts of thiophenic carbon groups”. Applicant then states “it is vital to remove organosulfur compounds, maximize the surface area, and boost the electronic conductivity in order to turn wastes tires into supports for electrocatalysis.  Applicant then states the removal step of the invention would not have been obvious to one having ordinary skill in the art.  Applicant’s arguments are not persuasive because the prior art teaches activation using the KOH which is the alkali anion compound used in the pending application.  It is the position of the Office the KOH taught by the prior art would obviously perform as claimed by applicant because the prior art teaches activation using the KOH which is the alkali anion compound used in the pending application.  
In response to applicant's argument that the prior art does not teach alkali anion compound to remove sulfur, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant then states Lie catalyst is not an electrocatalyst and therefore would not be motivated to remove sulfur.  Applicant’s argument is not persuasive because the prior art teaches activation using the KOH which is the alkali anion compound used in the pending application.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).    
Applicant then argues Liu does not provide any details related to the electrochemical properties of the tire char nor the specific surface chemistry.  Applicant has not claimed any details related to the electrochemical properties of the tire char nor the specific surface chemistry and therefore applicant’s argument is moot.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1, 5-11, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Hydrogen
Production by Catalytic Dehydrogenation of Methylcyclohexane over Pt Catalysts Supported on Pyrolytic Waste Tire Char; International Journal of Hydrogen Energy; 36, page 8902-8907; 2011) in view of Hood et al. (U.S. Pub. No. 2017/0342014) in view of Skodras (Enhanced Mercury Adsorption in Activated Carbons from Biomass Materials and Waste Tires; Fuel Processing Technology; 88, 749-758; 2007).
Regarding claims 1-16 Liu et al. teaches pyrolytic waste tire char was modified to be used as support and a series of catalysts supported with 0.1-1.0 wt% Pt were prepared by conventional wetness impregnation method which meets a broad and reasonable interpretation of a method of making electrocatalysts from waste tires and loading the activated carbon-based supports with platinum cubes (abstract; Figure 2). Li et al. teaches other known catalysts such as palladium and Pt/Al203 (page 8902, paragraph 1; page 8903, paragraph 1). Liu et al. teaches pyrolysis of tires but does not provide specific methods for pyrolysis and does not teach activating the tire-derived carbon composite by contacting the tire-derived carbon composite with an alkali anion compound to provide activated tire-derived carbon supports (page 8903, paragraph 2).
Hood et al. teaches a method of making solid catalysts comprising the steps of sulfonating waste tire pieces in a first sulfonation step and the sulfonated pieces are pyrolyzed to produce carbon composite powders derived from waste tire pieces which meets a broad and reasonable interpretation of providing rubber pieces, contacting the rubber pieces with a sulfonation bath to produce sulfonated rubber and pyrolyzing the rubber pieces to produce tire-derived carbon composite comprising carbon black (paragraph 8). Hood et al. teaches the pyrolyzing step can include heating the sulfonated waste tire pieces to from 900 degrees Celsius to 1500 degrees Celsius which is encompassed by pyrolyzing the rubber to produce tire-derived carbon composite comprising carbon black wherein the pyrolyzing 
Skodras et al. teaches agricultural residues and waste tires constitute an important source of precursors for activated carbon production (abstract). Skodras et al. teaches the advantage of chemical activation over physical activation is that it is performed in one step and at relatively low temperatures the most important and commonly used activating agents are phosphoric acid, zinc chloride, and alkaline metal compounds us as KOH (page 750, paragraph 2). Skodras et al. teaches a KOH/precursor ratio of 4:1 (page 750, paragraph 2). It would have been obvious to try with a reasonable expectation of success to use a chemical activation for the method of making activated carbon as taught by Liu et al. because it is performed in one step and at relatively low temperatures.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guinever S. Gregorio whose telephone number is (571) 270-5827.  The examiner can normally be reached on Wed. and Thurs. Noon- 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUINEVER S GREGORIO/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        08/07/2021